DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on September 20, 2022, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 10,693,271 to Uebel et al. (hereinafter “Uebel”) in view of Patent No. 7,652,430 to Delgado (“Delgado”). Uebel was applied in a prior Office action.
In re claim 1, Uebel discloses an optical component for a broadband radiation source device (100), see FIGS. 1-2, the optical component configured to generate broadband radiation upon receiving pump radiation and comprising: 
a hollow-core photonic crystal fiber (HC-PCF) (10); and 
a gas mixture filling the HC-PCF (10), wherein the gas mixture comprises a mixture of at least one first gas (i.e., a noble gas like Ar, Ne, He, Kr, Xe) configured for the generation of the broadband radiation and at least one second gas in order to form the gas mixture. See col. 7, line 36 to col. 9, line 39 Uebel for further details. 

Thus, Uebel only differs from claim 1 in that he does not teach mention that his second gas is configured for thermal conditioning of the gas mixture and/or dampening of acoustic waves within the gas mixture and comprises or consists of helium, and wherein the at least one second gas constitutes at least 2% of the gas mixture in mole fraction.  However, Uebel specifically lists helium (“He”) as one of the gases that may be used in his gas mixture along with Ar, Ne, Kr,  and Xe. Since helium is the same second gas used by applicant, it is inherently capable of thermal conditioning of the gas mixture and/or dampening of acoustic waves within the gas mixture.  Furthermore, Delgado teaches a gas mixture (104) that “may be a mixture of argon with hydrogen and/or deuterium and/or helium and/or neon and or nitrogen gas”.  See col. 3, lines 26-36 of Delgado. Thus, it would have been obvious to select argon or neon as the first gas required by Uebel and helium as all or part of the second gas in the gas mixture of Uebel because Delgado teaches combining these same gases in the same gas mixture. Lastly, Delgado further teaches that “[t]he combination of gases in the gas mixture 104 affects the wavelengths of radiation emitted” and that “[h]ydrogen and deuterium [and helium] are also relatively light gas molecules and … these molecules would travel at higher speeds and would therefore have higher temperatures and undergo a higher rate of collision than heavier gas atoms or molecules. As such, emission due to the presence of hydrogen and deuterium [or helium] is expected to be brighter than with, say, a pure argon discharge”.  See col. 3, lines 58-60; col. 4, lines 65-67 and col. 5, lines 1-5 of Delgado.  Thus, it would have also been desirable for the second gas of Uebel in view of Delgado to constitute at least 2% of the gas mixture in mole fraction in order adjust “the wavelengths of radiation emitted” or to “provide a higher rate of collision than heavier gas atoms or molecules” of the first gas, thereby obtaining the invention specified by claim 1. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Uebel combined with Delgado.

In re claim 2, Delgado, as previously mentioned, teaches combining argon, helium, and neon in the same gas mixture.

In re claim 3, both Uebel and Delgado suggest using hydrogen gas (“H2”) in the sane gas mixture. See col. 3, lines 12-15 of Uebel and col. 3, lines 26-36 of Delgado. Hydrogen gas may be considered a molecular gas 

In re claim 4, both Uebel and Delgado suggest using nitrogen gas in the same gas mixture. See col. 3, lines 12-15 of Uebel and col. 3, lines 26-36 of Delgado.

In re claims 5-12, Uebel in view of Delgado differs in that neither reference teaches the same mole fraction(s) of gases as claimed. It has been held, however, that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Since Uebel in view of Delgado suggests using a gas mixture that comprises the same gases specified by claims 5-12, it would have also been obvious to use the same mole fractions of gases specified by claims 5-12 in order to adjust “the wavelengths of radiation emitted” and/or to “provide a higher rate of collision than heavier gas atoms or molecules” as taught by Delgado. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claims 5-12 in view of Uebel combined with Delgado, and further in view of the court’s holdings in Aller and Peterson.

In re claim 13, Uebel further discloses a broadband radiation source device (100) that would have included the optical component of claim 1 for the reasons mentioned above; and a pump radiation source (20) configured to generate the pump radiation.

In re claim 14, Uebel further discloses “[t]he broadband light source device can be configured as a table-top device, and it can be used as a tool e. g. for applications in optical metrology”. 

In re claim 15, Uebel discloses a method for configuring an optical component for a source arrangement (100) configured for generating a broadband radiation output, see FIGS. 1-2, the method comprising: 
selecting a hollow-core photonic crystal fiber (HC-PCF) (10) and a gas mixture filling the HC-PCF (10) comprising a first gas for generating the broadband radiation and a second gas.  See col. 7, line 36 to col. 9, line 39 Uebel for further details

Thus, Uebel only differs from claim 15 in that he does not teach: 
the second gas comprises helium;  
determining an optimized mole fraction of helium to be present within the gas mixture, wherein the optimized mole fraction of helium is based on one or more selected from: 
improving thermal conductivity of the gas mixture; 
improving thermal diffusivity of the gas mixture; or 
selecting of a desired heat transfer mechanism; and
wherein the at least one second gas constitutes at least 2% of the gas mixture in mole fraction.  

However, Uebel specifically lists helium (“He”) as one of the gases that may be used in his gas mixture along with Ar, Ne, Kr, and Xe. Since helium is the same second gas used by applicant, it is inherently capable of improving thermal conductivity of the gas mixture; improving thermal diffusivity of the gas mixture; or providing a desired heat transfer mechanism.  Furthermore, Delgado teaches a gas mixture (104) that “may be a mixture of argon with hydrogen and/or deuterium and/or helium and/or neon and or nitrogen gas”.  See col. 3, lines 26-36 of Delgado. Thus, it would have been obvious to select argon or neon as the first gas required by Uebel and helium as the second gas in the gas mixture of Uebel because Delgado teaches combining these same gases in the same gas mixture. Since Uebel in view of Delgado suggests a gas mixture that comprises helium, it would not have been inventive to discover an optimum or workable range for the molar concentration of the helium especially since no specific mole fraction of helium is actually recited by claim 15.  This is because it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Lastly, Delgado further teaches that “[t]he combination of gases in the gas mixture 104 affects the wavelengths of radiation emitted” and that “[h]ydrogen and deuterium [and helium] are also relatively light gas molecules and … these molecules would travel at higher speeds and would therefore have higher temperatures and undergo a higher rate of collision than heavier gas atoms or molecules. As such, emission due to the presence of hydrogen and deuterium [or helium] is expected to be brighter than with, say, a pure argon discharge”.  See col. 3, lines 58-60; col. 4, lines 65-67 and col. 5, lines 1-5 of Delgado.  Thus, it would have also been desirable for the second gas of Uebel in view of Delgado to constitute at least 2% of the gas mixture in mole fraction in order adjust “the wavelengths of radiation emitted” or to “provide a higher rate of collision than heavier gas atoms or molecules” of the first gas, thereby obtaining the invention specified by claim 15. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Uebel combined with Delgado, and further in view of the court’s holdings in Aller and Peterson.

In re claim 16, Uebel discloses an optical component for a broadband radiation source device (100) configured for generating a broadband output upon receiving pump radiation, see FIGS. 1-2, the optical component comprising: 
a hollow-core photonic crystal fiber (HC-PCF) (10); and 
a gas mixture filling the HC-PCF (10), 
wherein the gas mixture comprises a mixture of at least one first gas configured for the generation of broadband radiation and at least one second gas. 

Thus, Uebel only differs from claim 16 in that he does not teach that his second gas is configured to improve thermal conductivity of the gas mixture and/or provide acoustic damping of shock waves initiated during the generation of broadband radiation, and wherein the at least one second gas comprises an atomic gas and the at least one first gas comprises or consists of an atomic gas having a greater atomic weight than the atomic gas within the at least one second gas, and wherein the at least one second gas constitutes at least 2% of the gas mixture in mole fraction.  
However, Uebel specifically lists helium (“He”) as one of the gases that may be used in his gas mixture along with Ar, Ne, Kr, and Xe. Since helium is the same second gas used by applicant, it is inherently capable of improving thermal conductivity of the gas mixture and/or providing acoustic damping of shock waves within the gas mixture. Lastly, helium is an atomic gas and Ar, Ne, Kr, and Xe are atomic gases each having a greater atomic weight than helium. Furthermore, Delgado teaches a gas mixture (104) that “may be a mixture of argon with hydrogen and/or deuterium and/or helium and/or neon and or nitrogen gas”.  See col. 3, lines 26-36 of Delgado. Thus, it would have been obvious to select argon or neon as the first gas required by Uebel and helium as the second gas in the gas mixture of Uebel because Delgado teaches combining these same gases in the same gas mixture. Lastly, Delgado further teaches that “[t]he combination of gases in the gas mixture 104 affects the wavelengths of radiation emitted” and that “[h]ydrogen and deuterium [and helium] are also relatively light gas molecules and … these molecules would travel at higher speeds and would therefore have higher temperatures and undergo a higher rate of collision than heavier gas atoms or molecules. As such, emission due to the presence of hydrogen and deuterium [or helium] is expected to be brighter than with, say, a pure argon discharge”.  See col. 3, lines 58-60; col. 4, lines 65-67 and col. 5, lines 1-5 of Delgado.  Thus, it would have also been desirable for the second gas of Uebel in view of Delgado to constitute at least 2% of the gas mixture in mole fraction in order adjust “the wavelengths of radiation emitted” or to “provide a higher rate of collision than heavier gas atoms or molecules” of the first gas, thereby obtaining the invention specified by claim 16. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 16 in view of Uebel combined with Delgado.

In re claims 17-20, Uebel in view of Delgado differs in that neither reference teaches the same mole fraction(s) of gases as claimed. It has been held, however, that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). Since Uebel in view of Delgado suggests using a gas mixture that comprises the same gases specified by claims 17-20, it would have also been obvious to use the same mole fractions of gases specified by claims 17-20 in order to adjust “the wavelengths of radiation emitted” and/or to “provide a higher rate of collision than heavier gas atoms or molecules” as taught by Delgado. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claims 17-20 in view of Uebel combined with Delgado, and further in view of the court’s holdings in Aller and Peterson. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
October 5, 2022